Name: Commission Regulation (EEC) No 2858/86 of 15 September 1986 on the classification of goods falling within heading No 39.07 of the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  miscellaneous industries;  wood industry
 Date Published: nan

 Avis juridique important|31986R2858Commission Regulation (EEC) No 2858/86 of 15 September 1986 on the classification of goods falling within heading No 39.07 of the Common Customs Tariff Official Journal L 265 , 17/09/1986 P. 0005 - 0006 Finnish special edition: Chapter 2 Volume 4 P. 0130 Swedish special edition: Chapter 2 Volume 4 P. 0130 *****COMMISSION REGULATION (EEC) No 2858/86 of 15 September 1986 on the classification of goods falling within heading No 39.07 of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff (1), as last amended by Regulation (EEC) No 2055/84 (2), and in particular Article 3 thereof, Whereas, in order to ensure that the nomenclature of the Common Customs Tariff is uniformly applied, provisions should be adopted on the classification of the following goods: 1. A binder consisting of a paperboard rectangle (approximately 530 Ã  310 mm and 1,84 mm thick), covered on each side with a sheet of artificial plastic material (approximately 0,23 mm thick) welded on all four edges; this covered paperboard is then folded in two places to form the spine of the binder. Inside, there is a binding mechanism; 2. A binder consisting of two paperboard rectangles (the covers, approximately 310 Ã  220 mm each and 1,64 mm thick), a paperboard strip (the spine, approximately 310 Ã  45 mm and 1,64 mm thick) and two narrow strips on either side of the spine (stiffeners, approximately 310 Ã  14 mm each and 1,64 mm thick), covered on each side with a sheet of artificial plastic material (approximately 0,42 mm thick) welded on all four edges, along the length of the strip forming the spine of the folder, and along the length of the stiffness. Inside, there is a binding mechanism; 3. A binder consisting of two paperboard rectangles (the covers, approximately 255 Ã  310 mm each and 2,05 mm thick) and a paperboard strip (the spine, approximately 51 Ã  310 mm and 2,05 mm thick), which are covered on each side with a sheet of artificial plastic material (approximately 0,40 mm thick) welded on all four edges and along the length of the strip forming the spine of the binder. Inside, there is a binding mechanism; 4. A binder consisting of a paperboard rectangle approximately 520 Ã  310 mm) having in its central part, along the two folding lines, two rectangular slots (approximately 290 Ã  6 mm) approximately 18 mm apart. The paperboard is covered on each side with a sheet of artificial plastic material that is welded on all four edges and in the part corresponding to the slots. Inside, there is a binding mechanism; Whereas the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (3) as last amended by Regulation (EEC) No 1355/86 (4), classifies in heading No 39.07 articles of materials of the kind described in headings Nos 39.01 to 39.06, and in heading No 48.18, inter alia, registers, exercise books, notebooks, memorandum blocks, order books, receipt books, diaries, blotting-pads, binders (loose-leaf or other), etc., whereas the abovementioned headings can be envisaged for the classification of the goods in question; Whereas all these articles consist basically of two materials, namely paperboard and artificial plastic material; whereas they are therefore goods consisting of different materials to be classified in accordance with general rule 3 (b) for the interpretation of the nomenclature of the Common Customs Tariff; Whereas, in the above articles the paperboard merely provides strengthening and support whilst the artificial plastic material, bearing in mind the presentation and use of the articles, confers on them their essential character; whereas the articles in question should therefore be classified in heading No 39.07 of the Common Customs Tariff; Whereas the provisions of Regulation do not conflict with the opinion of the Committee on Common Customs Tariff Nomenclature, HAS ADOPTED THIS REGULATION: Article 1 The following articles: 1. A binder consisting of a paperboard rectangle (approximately 530 Ã  310 mm and 1,84 mm thick), covered on each side with a sheet of artificial plastic material (approximately 0,23 mm thick) welded on all four edges; this covered paperboard is then folded in two places to form the spine of the binder. Inside, there is a binding mechanism; 2. A binder consisting of two paperboard rectangles (the covers, approximately 310 Ã  220 mm each and 1,64 mm thick), a paperboard strip (the spine, approximately 310 Ã  45 mm and 1,64 mm thick) and two narrow strips on either side of the spine (stiffeners, approximately 310 Ã  14 mm each and 1,64 mm thick), covered on each side with a sheet of artificial plastic material (approximately 0,42 mm thick) welded on all four edges, along the length of the strip forming the spine of the folder and along the length of the stiffness. Inside, there is a binding mechanism; 3. A binder consisting of two paperboard rectangles (the covers, approximately 255 Ã  310 mm each and 2,05 mm thick) and a paperboard strip (the spine, approximately 51 Ã  310 mm and 2,05 mm thick), covered on each side with a sheet of artificial plastic material (approximately 0,40 mm thick) welded on all four edges and along the length of the strip forming the spine of the binder. Inside, there is a binding mechanism; 4. A binder consisting of a paperboard rectangle (approximately 520 Ã  310 mm) having in its central part, along the two folding lines, two rectangular slots (approximately 290 Ã  6 mm) approximately 18 mm apart. The paperboard is covered on each side with a sheet of artificial plastic material welded on all four edges and in the part corresponding to the slots. Inside, there is a binding mechanism; shall be classified under the following heading in the Common Customs Tariff 39.07: Articles of materials of the kind described in heading Nos 39.01 to 39.06. Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 September 1986. For the Commission COCKFIELD Vice-President (1) OJ No L 14, 21. 1. 1969, p. 1. (2) OJ No L 191, 19. 7. 1984, p. 1. (3) OJ No L 172, 22. 7. 1968, p. 1. (4) OJ No L 118, 7. 5. 1986, p. 1.